Citation Nr: 1019385	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disability 
(to include the right knee), either directly or as secondary 
to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1982 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, AL.  

In December 2008, the office of the Veteran's attorney 
submitted a letter indicating an address change for the 
attorney.  The Board hereby brings this matter to the RO's 
attention.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the Board remanded the issue of service 
connection for a right leg disability, to include as 
secondary to a service-connected disability for a VA 
examination to determine the nature and etiology of the right 
leg disability.  Subsequently a VA examiner in March 2006 
opined that it is not as likely as not that the right knee 
disability is causally related or increased by the service-
connected left knee disability, pointing out that the Veteran 
had post-service injuries to the right knee.  On VA 
examination in July 2009, the examiner concluded that the 
right knee disability was not caused by or related to or 
worsened beyond natural progression by the left knee service-
connected disability.  Regrettably rationales for the 
opinions were not provided and this issue must be remanded 
for a VA examination to determine the nature and etiology of 
the right leg disability, along with a rationale for the 
conclusions reached.  As the Veteran also claims his right 
leg disability is aggravated by his service-connected low 
back disability, the VA opinion should address this as well.  

In October 2008, the Veteran submitted written authorization 
for VA to obtain private treatment records from Dr. Walsh.  
It is unclear if these records were sought and an attempt 
must be made to obtain them.  It is also unclear whether VA 
records from 2006 are in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the Veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate service 
connection on a direct and secondary basis 
for a right leg disability (to include the 
right knee), (b) the information and 
evidence that VA will seek to provide, and 
(c) the information and evidence that the 
Veteran is expected to provide.   See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  The letter 
should also advise the Veteran of the 
evidence necessary to establish disability 
ratings and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The Veteran's private medical records 
from Dr. Walsh and his VA medical records 
dated in 2006 should be obtained and 
associated with the claims folder.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current nature and etiology of his 
right leg, including the right knee, to 
include as secondary to his service 
connected low back disability and left 
knee disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  

The examiner should express an 
opinion on whether it is at least as 
likely as not that the current right 
leg disability to include the right 
knee is related to service and if 
not, whether it is at least as likely 
as not that the service-connected low 
back disability and the service-
connected left knee disability 
aggravated the nonservice-connected 
right leg disability (including the 
knee), that is, the service-connected 
low back disability and the service-
connected left knee disability caused 
the nonservice-connected right leg 
disability or the service-connected 
low back disability and the service-
connected left knee disability made 
worse the nonservice-connected right 
leg disability as contrasted to a 
worsening of symptoms.  The examiner 
should comment on the significance of 
post-service right knee injuries.

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

The examiner must provide a rationale for 
the opinions rendered.  If such 
conclusions would be speculative, the 
examiner must provide a basis why such 
opinions would be speculative along with 
clear indication that procurable and 
assembled data was fully considered.  

4. After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


